          Case 5:17-cv-06734-LHK Document 179 Filed 06/12/19 Page 1 of 5




     Michael L. Rodenbaugh (California Bar No. 179059)
1
     Marie E. Richmond (California Bar No. 292962)
2    RODENBAUGH LAW
     25435 Hutchinson Road
3    Los Gatos, CA 95033
     Tel./Fax: (415) 738-8087
4
     Attorneys for JEFFERY BLACK
5
6
                               UNITED STATES DISTRICT COURT
7
                               NORTHERN DISTRICT OF CALIFORNIA
8
9    JEFFERY DEAN BLACK,                       : Case No.: 5:17-cv-06734-LHK
                                               :
10                Plaintiff,                   : PLAINTIFF’S REQUEST FOR
                                               : CLARIFICATION
11                   vs.                       : CONCERNING COURT
                                               : ORDER [DKT. NO. 172]
12   IRVING MATERIALS, INC.,                   :
13                                             :
                  Defendants.                  :
14                                             : Hon. Lucy H. Koh
                                               :
15                                             :
     IRVING MATERIALS, INC.,                   :
16                                             :
                           Counter-claimant,
17                                             :
           v.                                  :
18                                             :
     JEFFERY DEAN BLACK, an individual,        :
19   and DOES 1-10, inclusive,                 :
                                               :
20
                      Counter-Defendants.      :
21   ___________________________________

22
23
24
25
26


     PLAINTIFF’S REQUEST FOR                   1
     CLARIFICATION CONCERNING
     COURT ORDER                                              Case No. 5:17-CV-06734-LHK
           Case 5:17-cv-06734-LHK Document 179 Filed 06/12/19 Page 2 of 5




1           Pursuant to the Court’s Order, at Docket No. 172 (“Order”), Plaintiff and Counter-
2    Defendant Jeffery Dean Black (“Mr. Black”) respectfully requests further clarification
3    concerning Mr. Black’s claim for declaratory relief pursuant to 15 U.S.C. § 1114(2)(D)(v)
4    and hereby states:
5
            1.      Request For Clarification Concerning Mr. Black’s Claim For Reverse
6
     Domain Name Hijacking Pursuant To 15 U.S.C. § 1114(2)(D)(iv)
7
            Of course, Mr. Black does not dispute that the Court granted Defendant and Irving
8
     Materials, Inc.’s (“Irving”) motion for summary judgment as to Mr. Black’s claim for
9
     reverse domain name hijacking pursuant to 15 U.S.C. § 1114(2)(D)(iv).
10
            However, on Tuesday, June 11, 2019, the Court addressed Mr. Black’s claim for
11
     reverse domain name hijacking (“RDNH”) pursuant to 15 U.S.C. § 1114(2)(D)(v).1 During
12
     discussions with counsel concerning the final revised jury instructions, the Court asked Mr.
13
     Black’s counsel how it would satisfy the second element2 of an RDNH claim given the
14
     Court’s previous order:
15
            So the question I had for Plaintiff’s counsel, the reason to exclude your proposed
16
            instruction is that because you have succeeded in keeping out the UDRP proceeding
17
     1
       15 U.S.C. § 1114(2)(D)(v): A domain name registrant whose domain name has been
18
     suspended, disabled, or transferred under a policy described under clause (ii)(II) may, upon
19   notice to the mark owner, file a civil action to establish that the registration or use of the
     domain name by such registrant is not unlawful under this chapter. The court may grant
20   injunctive relief to the domain name registrant, including the reactivation of the domain
     name or transfer of the domain name to the domain name registrant.
21
     2
22     To prevail on a claim under that statute “requires a plaintiff to prove four elements: (1)
     plaintiff is a domain name registrant; (2) plaintiff’s domain name was ‘suspended, disabled,
23   or transferred . . . (3) the trademark owner prompting the domain name to be transferred ‘has
     notice of the action;’ and (4) plaintiff’s use or registration of the domain name is not
24   unlawful.” AIRFX.com v. AirFX LLC, 2011 WL 5007919, at *2 (D. Ariz. Oct. 20, 2011)
     (citing Ricks [v. BMEzine.com, LLC], 727 F.Supp.2d [936,] 959 [(D. Nev. 2010)] (quoting
25   Barcelona.com, Inc. [v. Excelentisimo Ayuntamiento de Barcelona], 330 F.3d [617], 626
26   [(4th Cir.2003)].



     PLAINTIFF’S REQUEST FOR                       2
     CLARIFICATION CONCERNING
     COURT ORDER                                                       Case No. 5:17-CV-06734-LHK
             Case 5:17-cv-06734-LHK Document 179 Filed 06/12/19 Page 3 of 5




               results, how can you prove element 2, which is that Mr. Black’s Domain Name was
1
               suspended, disables, or transferred to t Irving’s Complaint?
2    (Transcript of Proceedings Before the Honorable Lucy H. Koh United States District Judge,
3    dated June 11, 2019, p.270: 19-24). Mr. Rodenbaugh responded that Mr. Black testified to
4    that issue the previous day.3 After some discussion, the Court clarified that it would be
5    including a jury instruction concerning reverse domain name hijacking pursuant to
6    subsection (v):
7
               THE COURT: Oh, I see. All right. So you feel like you've satisfied it. Okay. I
8              mean, that was my main concern with including this particular instruction. But if
               you feel like you can satisfy that second element without undoing the Court's order
9              precluding the UDRP proceeding results, then I guess I'm fine with adding that back
               in.
10
     3
11       Mr. Black testified to this issue on June 10, 2019:

12             MR. BLACK: And I was working on -- with somebody to get a new domain up -- a
               new website up and running. I was going through due diligence for getting venture
13             capital funding on the company.
14
               And all of a sudden, I couldn't do anything because when they filed a complaint, it
15             turns out there's some crazy rule that when you file a complaint, somebody gets to
               freeze your DNS, they get to freeze your website, they get to freeze everything.
16
               (Transcript of Proceedings Before the Honorable Lucy H. Koh United States District
17             Judge, dated June 10, 2019, p.254: 20-25).
18
     And again on June 11, 2019:
19
               MR. BLACK: I'm sorry. There was a complaint out of the blue from Irving
20             Materials and their attorneys.
21             MR. RODENBAUGH: And did that result in any activity by your domain name
22             registrar?

23             MR. BLACK: Yes. Any time there's a complaint, the way the system works, if
               somebody makes a complaint, they attempt to freeze your domain in place so you
24             can't really do much with it. You can't sell it, you can't move it, you can't do a lot of
               things.
25
26             (Transcript of Proceedings Before the Honorable Lucy H. Koh United States District
               Judge, dated June 11, 2019, p.301: 18-25)


     PLAINTIFF’S REQUEST FOR                           3
     CLARIFICATION CONCERNING
     COURT ORDER                                                            Case No. 5:17-CV-06734-LHK
           Case 5:17-cv-06734-LHK Document 179 Filed 06/12/19 Page 4 of 5




1
            MR. RODENBAUGH: Okay.
2
            MS. WIRTSCHAFTER: Your honor, may I ask, to be clear, which instruction are
3           you adding back in? The one for reverse domain name hijacking?
4           MR. RODENBAUGH: Under subsection little (v)?
5
            THE COURT: Under (v), not (iv).
6
     (Transcript of Proceedings Before the Honorable Lucy H. Koh United States District Judge,
7
     dated June 11, 2019, p.271:16-272:2). The Court concluded: “Oh, I see. Okay. That's fine.
8
     So that will come back in, 1114(2)(d)(5) instruction, not (iv), since (iv) has been excluded.”
9
     (Transcript of Proceedings Before the Honorable Lucy H. Koh United States District Judge,
10
     dated June 11, 2019, p.272: 20-23).
11
            Relying on this exchange with the Court, in good faith, Plaintiff’s counsel submitted
12
     an objection to the proposed Verdict Form, requesting that the Verdict form include a
13
     question concerning reverse domain name hijacking pursuant to 15 U.S.C. § 1114(2)(D)(v).
14
     (ECF No. 170). Therefore, Plaintiff’s counsel feels he has been admonished and threatened
15
     with sanctions unfairly in last night’s Order, given the court’s apparent ruling yesterday
16
     morning. Of course, Mr. Black is not relying on the claim under subsection (iv) that was
17
     dismissed; but does wish to rely on the claim under subsection (v) as apparently was allowed
18
     by the court. In compliance with the later Order, counsel currently does not intend to
19
     mention subsection (v) either, unless the court clarifies that will be allowed.
20
            2.      Request For Clarification Concerning Irving’s Claim of Unclean Hands
21
     As A Defense To Mr. Black’s Defense Of Laches
22
            Plaintiff additionally requests clarification on the Court’s decision concerning
23
     whether Irving’s claim of unclean hands will be presented as a defense to a defense therefor
24
     warranting a separate jury instruction and separate question on the Verdict Form. On June
25
     11, the Court stated:
26


     PLAINTIFF’S REQUEST FOR                        4
     CLARIFICATION CONCERNING
     COURT ORDER                                                         Case No. 5:17-CV-06734-LHK
           Case 5:17-cv-06734-LHK Document 179 Filed 06/12/19 Page 5 of 5




              Okay. Then Let Me Also Ask, I Was Persuaded By What You Said About Unclean
1
              Hands, That That Really Isn't An Element Of Your Defense, It's Really A Defense
2             To The Defense.

3             So You Want A Separate Instruction On Unclean Hands, Which I Think Sounds
              Fair, Because Combining It Makes It Look Like It's An Element Of Your Defense.
4
     (Transcript of Proceedings Before the Honorable Lucy H. Koh United States District Judge,
5
     dated June 11, 2019, p.272:24 - 273:4).
6
              Accordingly, Mr. Black respectfully requests a clarification from the court
7
     concerning these issues and requests that: (1) the Court include a question on the Verdict
8
     Form addressing Plaintiff’s claim for RDNH pursuant to 15 U.S.C. § 1114(2)(D)(v); and, (2)
9
     the Court include a question on the Verdict Form addressing Irving’s claim of unclean
10
     hands.
11
                                                    RESPECTFULLY SUBMITTED,
12
13
     Dated: June 12, 2019                             RODENBAUGH LAW
14
15
                                                      /s/   Mike Rodenbaugh
16
17                                                    Michael L. Rodenbaugh (179059)
                                                      Marie E. Richmond (292962)
18
                                                      Attorneys for Plaintiff and Counter-
19                                                    defendant Jeffery Dean Black
20
21                                   CERTIFICATE OF SERVICE

22            I hereby certify that on June 12, 2019, I electronically filed the foregoing with the

23   Clerk of the Court by using the CM/ECF system which will send notice of electronic filing

24   to all parties at the email addresses on file with the Clerk of Court.

25                                                  By: /s/ Marie Richmond
                                                    Marie Richmond
26                                                  California Bar No. 292962


     PLAINTIFF’S REQUEST FOR                         5
     CLARIFICATION CONCERNING
     COURT ORDER                                                           Case No. 5:17-CV-06734-LHK
